Exhibit 10.1

NATIONAL CINEMEDIA, INC.

EXECUTIVE PERFORMANCE BONUS PLAN

 

1. PURPOSE

The purpose of the National CineMedia, Inc. Executive Performance Bonus Plan is
to create a financial incentive for executives to achieve targeted levels of
corporate, financial and strategic performance. The Plan is intended to permit
the payment of amounts that qualify as performance-based compensation within the
meaning of Section 162(m) of the Code.

 

2. DEFINITIONS

The following words as used in this Plan shall have the meanings ascribed to
them below:

2.1 Affiliate means any corporation or other entity controlled by the Company,
including without limitation, any subsidiary of the Company.

2.2 Base Salary means as to any Performance Period, 100% of the Participant’s
annual rate of base salary on the last day of the Performance Period.

2.3 Board means the Board of Directors of National CineMedia, Inc.

2.4 Code means the Internal Revenue Code of 1986, as amended, and the
regulations, interpretations, and administrative guidance issued thereunder.

2.5 Committee means the Compensation Committee or other Committee of the Board
appointed by the Board in Section 7.1 to administer the Plan.

2.6 Company means National CineMedia, Inc., a Delaware corporation.

2.7 Cost Initiatives means the objective measures approved by the Committee that
relate to capital expenditures and/or operating expenditures.

2.8 Determination Date means the latest possible date in which the Committee
must pre-establish a Performance Goal for the compensation to qualify as
performance-based compensation under Section 162(m) of the Code. Generally, no
later than the earlier of (a) 90 days after the beginning of the Performance
Period and (b) the first 25% of the portion of the Performance Period; provided,
however, that the outcome is substantially uncertain at the time the Committee
establishes the Performance Goal or any other time as may be required for the
compensation to qualify as performance-based compensation under Section 162(m)
of the Code.

2.9 Disabled or Disability means a permanent and total disability determined in
accordance with standards adopted by the Committee from time to time.

2.10 Market Share means the objective measures approved by the Committee to
determine the percentage of a market share or market segment with respect to one
or more products or services.

2.11 Maximum Award means as to any Participant who is a covered employee for
purposes of Section 162(m) of the Code, the amount set forth in Section 4.1.

2.12 Operating Income means the objective measures approved by the Committee
that relate to operating income, including, but not limited to operating income
before depreciation and amortization (OIBDA); earnings before interest and taxes
(EBIT); and earnings before interest, taxes, depreciation and amortization
(EBITDA).



--------------------------------------------------------------------------------

2.13 Participant means each executive officer or other key employee of the
Company or any Affiliate whom the Committee designates as a participant in the
Plan for that Performance Period.

2.14 Performance Bonus Award means the actual amount, if any, payable under the
Plan to a Participant for a Performance Period.

2.15 Performance Goals means the goals determined by the Committee in accordance
with Sections 4.2 and 4.3, to be applicable to a Participant for that
Performance Period.

2.16 Performance Period means the Year or Years (or portions thereof), as
determined by the Committee, with respect to which the Performance Goals are
set.

2.17 Plan means this National CineMedia, Inc. Executive Performance Bonus Plan.

2.18 Return on Capital means net income divided by invested capital.

2.19 Return on Equity means net income divided by “average stockholder equity.”
Average stockholder equity means the sum of stockholder equity at the beginning
of the Performance Period and stockholder equity at the end of the Performance
Period, with such sum divided by two.

2.20 Target Award means the target award opportunity payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Base Salary, a dollar amount, or a result of a formula or formulas, as
determined by the Committee.

2.21 Year means each fiscal year of the Company, as set forth in the Company’s
books and records.

 

3. PARTICIPATION

On or prior to the Determination Date for the Performance Period, the Committee
will select the executives of the Company (and its Affiliates) who will be
Participants for the Performance Period. The Committee may also designate as
Participants one or more other employees (by name or position) for
participation. Participation in the Plan is on a Performance Period by
Performance Period basis.

 

4. TARGET AWARDS AND PERFORMANCE GOALS

4.1 Target Award; Maximum Award. On or prior to the Determination Date, the
Committee will establish, in writing, (a) the Target Award for each Participant
for the Performance Period, (b) the Performance Goals and target levels that
must be attained to be eligible for a Performance Bonus Award, and (c) the
formula, matrix or other objective standard to be used in determining the
Performance Bonus Award, if any, payable to each Participant. The Maximum Award
payable under the Plan to any Participant who is determined to be a covered
employee for purposes of Section 162(m) of the Code with respect to a Year shall
be $3,000,000.

4.2 Performance Goals. The Performance Goals applicable to each Participant
shall provide for a targeted level or levels of achievement using one or more of
the following measures as to any Performance Period: (a) cash flow, (b) Cost
Initiatives, (c) debt ratios and other measures of credit quality or liquidity,
(d) earnings, (e) earnings per share, (f) economic profit, (g) economic value
added,

 

2



--------------------------------------------------------------------------------

(h) enterprise value, (i) free cash flow, (j) margins (gross or net), (k) Market
Share, (l) market value, (m) net income, (n) Operating Income, (o) return on
assets, (p) Return on Capital, (q) Return on Equity, (r) return on investment,
(s) revenue (gross or net), (t) stock price, (u) strategic objectives, and
(v) total shareholder return.

4.3 Measurement of Performance Goals. Any Performance Goal used may be
established and measured (a) in absolute terms, (b) in combination with another
Performance Goal or Goals (for example, as a ratio or matrix), (c) in relative
terms (for example, as compared to results for other periods, as compared to
another company or companies, or an index or indices), (d) on a per-share or
per-capita basis, (e) against the performance of the Company as a whole or a
specific business unit(s), business segment(s) or product(s) of the Company,
(f) on a pre-tax or after-tax basis, and/or (g) on a GAAP (generally accepted
accounting principles) or non-GAAP basis. Prior to the Determination Date, the
Committee will determine whether the attainment of the Performance Goal shall be
measured by adjusting the evaluation of the attainment of the Performance Goal
to exclude (i) any extraordinary or non-recurring items as described in the
applicable accounting rules, (ii) the effect of any changes in accounting
principles affecting the reported results of the Company or a business unit,
(iii) mergers and acquisitions, or (iv) any other adjustment consistent with the
requirements of Section 162(m) of the Code.

4.4 Effect of Mid-Year Commencement of Service. If an executive commences
service, or is promoted to, or demoted from, a position as an eligible employee
after the adoption of the Plan and the Performance Goals and target levels for
the Performance Period, the Committee may designate the executive as a
Participant for purposes of the Performance Period, provided, any Performance
Bonus Award is proportionately adjusted based on the period of actual service as
a Participant during the Performance Period; provided, that the amount of any
Performance Bonus Award paid to such person shall not exceed that proportionate
amount of the Target Award for such Participant.

4.5 Termination of Employment. Unless otherwise determined by the Committee, no
Participant will be eligible for a Performance Bonus Award unless the
Participant is employed by the Company (or its Affiliate) on the date of
payment. Notwithstanding the foregoing, if the Participant terminates employment
during or after a Performance Period, but prior to payment on account of his or
her death or Disability, the Participant (or his or her estate) shall be paid a
prorated award determined for the portion of the Performance Period actually
worked by such Participant.

 

5. CERTIFICATION AND PERFORMANCE BONUS AWARDS

5.1 Certification. Following the end of each Performance Period, the Committee
shall certify in writing prior to payment of the compensation that the
Performance Goals for the Performance Period and any other material terms were
satisfied for each Participant.

5.2 Performance Bonus Awards. The amount of the Performance Bonus Award shall be
determined by applying the formula, matrix or other standard adopted by the
Committee in accordance with Section 4.1 to the level of actual performance
certified by the Committee. The Performance Bonus Award for a Participant shall
not exceed the Maximum Award amount. The Committee has the discretion to reduce
or eliminate (but not increase) the amount of the Performance Bonus Award
otherwise payable.

 

6. PAYMENT OF AWARDS

6.1 Time of and Form of Payment. Performance Bonus Awards shall be payable after
the end of the Performance Period within 30 days following the determination and
certification by the Committee. The date of such payment shall occur no later
than the 15th day of the third month following the later of: (a) the last day of
the Company’s fiscal year in which the Performance Period ends or (b) the

 

3



--------------------------------------------------------------------------------

last day of the calendar year in which the Performance Period ends, in either
case, in which the right to payment of the Performance Bonus Award is no longer
subject to a substantial risk of forfeiture. Each Performance Bonus Award shall
be paid in cash (or its equivalent) in a single lump sum payment.

6.2 Deferrals. The Committee may permit a Participant to defer receipt of the
payment of a Performance Bonus Award that would otherwise be delivered to a
Participant under the Plan. Any deferral elections shall be subject to such
rules and procedures as shall be determined by the Committee and consistent with
the requirements of Section 409A of the Code.

 

7. ADMINISTRATION

7.1 Administrator. The members of the Committee shall be appointed from time to
time by the Board. Subject to consultation and ratification by the Board, the
Plan shall be administered by the Committee; provided, however, as required for
qualified performance-based compensation under Section 162(m) of the Code, a
Committee comprised solely of two or more “outside directors” shall have the
authority to establish and administer the Performance Goals and to certify the
level of attainment of the Performance Goals for Participants covered by
Section 162(m).

7.2 Authority. The Committee shall have the duty to administer the Plan in
accordance with its terms. The Committee shall have all powers and discretion
necessary or appropriate to administer the Plan, including, but not limited to,
the power and authority to (a) determine the Participants and the terms and
conditions of awards, (b) interpret the Plan and awards, (c) adopt such
procedures and rules for the administration and interpretation of the Plan
consistent with the Plan, and (d) interpret, amend or revoke such rules. The
Committee may delegate all or part of its authority and powers under the Plan to
one or more directors and/or officers of the Company to the extent consistent
with the requirements for qualified performance-based compensation under
Section 162(m) of the Code.

7.3 Decisions Binding. All procedures, rules, determinations, interpretations
and decisions of the Committee, the Board, and any delegate of the Committee
pursuant to the terms of the Plan shall be final, binding, and conclusive on all
persons for all purposes and shall be given the maximum deference permitted by
law.

 

8. GENERAL PROVISIONS

8.1 No Right to Continued Employment. Nothing in this Plan will be construed as
conferring upon any Participant any right to continue in the employment of the
Company or any of its subsidiaries or to receive any amounts under this Plan.

8.2 No Transfer or Assignment of Benefits. A Participant shall have no right to
assign or transfer any interest under this Plan.

8.3 Withholding. The Company shall have the right to withhold all applicable
taxes (and any other required amounts) from any payment, including any federal,
state, or local taxes.

8.4 Plan Unfunded. Amounts payable under the Plan shall be paid from the general
assets of the Company. The rights of any Participant shall be only those of an
unsecured general creditor, and neither the Company nor the Board or the
Committee shall be responsible for the adequacy of the general assets of the
Company to meet and discharge Plan liabilities.

8.5 Section 409A. This Plan and all awards payable hereunder are intended to be
exempt from the requirements of Section 409A of the Code (“Section 409A”)
pursuant to the “short-term

 

4



--------------------------------------------------------------------------------

deferral” exemption, or in the alternative, will comply with the requirements of
Section 409A so that none of the payments under the Plan will be subject to the
additional tax imposed under Section 409A. The Plan shall be interpreted to the
maximum extent possible to comply with Section 409A. Each payment under the Plan
shall constitute a separate payment for purposes of Section 409A. The Company
may, in good faith and without the consent of the Participant, make any
amendments to this Plan and delay the payment of any amounts to comply with
Section 409A. If the Participant is a specified employee on the date of his or
her separation from service, solely to the extent required to comply with
Section 409A, the date of payment will be delayed until the first business day
following the six-month period following the Participant’s separation from
service.

8.6 Governing Law. The Plan and all awards shall be construed in accordance with
and governed by the laws of the State of Colorado, excluding its conflicts of
laws provisions.

8.7 Amendment and Termination. The Board may amend, suspend or terminate the
Plan at any time for any reason, except that no amendment will be effective
without approval by the Company’s stockholders if such approval is necessary to
qualify amounts payable hereunder as qualified performance-based compensation
under Section 162(m) of the Code.

8.8 Clawback of Awards. Notwithstanding any other provision of this Plan to the
contrary, any award granted or amount payable or paid under this Plan shall be
subject to the terms of any compensation recoupment or clawback policy then
applicable, if any, of the Company, to the extent the policy applies to such
award or amount.

8.9 Stockholder Approval; Effective Date of the Plan; Term. The effective date
of the Plan is March 13, 2013, subject to the approval of the Company’s
stockholders before the date the compensation is paid. No amount shall be paid
to any Participant under the Plan unless such stockholder approval has been
obtained. Unless earlier terminated, the Plan shall continue in effect for five
years following the date of approval by the Company’s stockholders.

 

5